DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 04/11/2022.  Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
As per claim 1, it is unclear whether “a web browser plug-in” in line 8 is referring to “a web browser plug-in” in line 6, or is different.  It is unclear whether “the web browser plug-in” in line 10 is referring to that of line 6 or that of line 8.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US 20160371352 A1) in view of Carlsson et al. (US 20100313157 A1), Boukobza et al. (US 20060167883 A1), Chang et al. (US 6134584 A) and Jakobson (US 6697838 B1).
As per independent claim 1, Kohlmeier teaches a method comprising: receiving, by a computing device (e.g. in paragraph 91, “Service platform…include, but are not limited to,…servers” and/or paragraph 88, “a browser-based application that executes in the context of a browser application”) and from a client device (e.g. in paragraph 86, “users…using a variety of productivity applications [via] computing device 700”), a request to analyze a first entry in a data structure (e.g. in paragraphs 60 and 103, “enhanced document graph…provide assistance for users of a productivity application… a productivity application (or associated productivity tool) may request user information, document/content information, and/or label information from one or more services… identify (“hit”) the node 813”); receiving, from the data structure, a plurality of entries related to the first entry (e.g. in paragraphs 25-26, 88, and 103, “nodes representing an entity (a person or an object)… identify the component nodes 820, 821, and 822 connected to the document node 813”); generating a representation comprising a plurality of nodes that represent the plurality of entries (e.g. in paragraphs 25-26, 88, and 91, “document graph is a data structure… document graph can include nodes representing an entity (a person or an object)… document graph 720 may be generated and maintained by the service 711” and/or generated by “browser-based application”), wherein, in the representation, the first entry is logically linked to a second entry by at least one edge (e.g. in paragraphs 26-28 and figures 1A-1B, “the first node 101 indicating User1 is shown connected by a first action edge 104 to a first document 105”), and wherein each edge of the at least one edge is representative of an action related to one of the first entry or the second entry (e.g. in paragraph 28 and figures 1A-1B, “the first action edge 104 indicates that User1 created the first document 105”), but does not specifically teach outputting the first entry in a data structure for display through a web browser executing on a computing device; signing in, by a web browser plug-in associated with the web browser, to an information resource including the data structure; receiving, by a web browser plug-in, information associated with the first entry that is output on the web browser, generating, by the web browser plug-in, information including a visual representation; storing the visual representation on the computing device; and while the computing device is signed off from the data structure, providing, by the computing device and to the client device, the stored visual representation so as to illustrate a relationship between the first entry and the second entry and to enable access to the first entry and the second entry.  However, Carlsson teaches outputting a first entry in a data structure for display through/on a web browser executing on a computing device (e.g. in paragraphs 33-34, “user device 102a may communicate with the analysis server 108 via the communication network 104 to perform analysis, examination, and visualization of data within the database… using a browser… communication network 104 may be the Internet”, i.e. web browser, and paragraphs 88-89 and 160-161, “fields selection window 506 may provide a list of available fields in the selected table. The user may then choose any number of fields from the fields selection window 506 to be data fields”) and providing, by a computing device and to a client device, a representation including a visual representation so as to illustrate a relationship between a first entry and a second entry and to enable access to the first entry and the second entry (e.g. in paragraphs 30-31, 33, 38, 130, 134, 154, 158, and 160, “analysis server 108 may perform analysis and generation of an interactive visualization… user device 102a may communicate with the analysis server 108 using a browser… user may then access the underlying data… the graph(s) (e.g., structures of nodes and edges… interactive visualization [associated with] fields within the selected data fields” and figures 9-10 showing edges connecting entries).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kohlmeier to include the teachings of Carlsson because one of ordinary skill in the art would have recognized the benefit of allowing the user to interact with data and/or better understand the relationships of the data.  Boukobza teaches signing in to a data structure (e.g. in paragraph 50, “DNR 101 decides to connect (step 121) to the database and the database confirms, i.e. “signing in”), storing a representation on the computing device (e.g. in paragraph 56, “objects are stored (step 191) in local cache memory… Mathematical manipulation of the objects is performed if needed by DNR 101 and the objects are stored in local cache memory”), and while the computing device is not using the data structure, providing, by the computing device and to a client device, the stored representation (e.g. in paragraphs 56-57 and 62, “caching processes 179, 181, 183 all improve the performance on the database network by removing load from the database servers… Client 111 sends a query. DNR 101 analyzes the query (block 269). If the result for the query is in the object stored data, (decision block 271) then DNR query execution processor 273 retrieves the object from the local objects data cache 138 and the result 275 is returned to client” and figure 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Boukobza because one of ordinary skill in the art would have recognized the benefit of facilitating access to information and/or improving performance.  Chang teaches while a computing device is signed off from an entity, providing, by the computing device and to a client device, stored information (e.g. in column 2 lines 21-42, “the first request to reach the proxy server actually causes that [information] to be retrieved from the WWW server [i.e. computing device connects to WWW server, i.e. “signing in”]… A proxy server can improve a network's performance by functioning as a caching server. Using its cached [information], the proxy server will serve already-accessed [information] to requesting clients without…outside access to the internet”, i.e. disconnected or “signed off”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Chang because one of ordinary skill in the art would have recognized the benefit of improving performance.  Jakobson teaches steps associated with information browsing being performed by a web browser plug-in associated with a web browser (e.g. in column 1 lines 21-24 and column 4 lines 30-55, “information resources that are part of the World Wide Web (the "Web")… a method for use in browsing information resources… a plug-in to the browser may be used to perform the steps of accessing, storing, retrieving and outputting”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings (e.g. signing in, receiving, and generating) of the combination to include the teachings of Jakobson because one of ordinary skill in the art would have recognized the benefit of incorporating well-known means for executing computer implemented steps, amounting to a simple substitution that yields predictable results (e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the relationship is represented by one or more triples, each triple of the one or more triples comprising at least one of a user, an event, or an action (e.g. Kohlmeier, in paragraphs 26-28 and figures 1A-1B, “document graph can include nodes representing an entity (a person or an object) and edges representing connections between nodes (e.g., the relationship or action associated with the two entities”, note: a triple includes two nodes with a connection).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the visual representation further comprises one or more additional nodes, each node of the one or more additional nodes representing a corresponding user (e.g. Kohlmeier, in paragraph 28 and figure 1A showing e.g. User3).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the action comprises at least one of create, comment, call, or email (e.g. Kohlmeier, in paragraphs 28 and 47, “actions (e.g., create”).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches rearranging, based on receiving a user input, corresponding positions of the plurality of nodes (e.g. Carlsson, in paragraph 38, “user may reorient structures of nodes and edges by dragging one or more nodes to another portion of the interactive visualization”).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein the data structure comprises a management software platform (e.g. Kohlmeier, in paragraph 91, “service platform… graph 720 may be…maintained by the service”).  
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches wherein the providing the visual representation comprises: sending, to the client device and by a browser executing on the computing device, a screen update associated with the visual representation (e.g. Kohlmeier, in paragraph 88; Carlsson, in paragraphs 31, 33, 130, and 138, “analysis server 108 may perform analysis and generation of an interactive visualization… user device 102a may communicate with the analysis server 108 using a browser… reorient structures of nodes and edges by dragging one or more nodes to another portion of the interactive visualization… change parameters…analysis node 220 may then re-analyze the data based on the changes and display a new interactive visualization 900”).
As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches receiving, by the computing device and from the data structure, information related to at least one of the first entry, the second entry, or the action (e.g. Kohlmeier, in paragraphs 25-28 and 93-94, “document graph can include nodes representing an entity (a person or an object) and edges… the first node 101 indicating User1 is shown connected by a first action edge 104 to a first document 105… access this collected data”). 
As per claim 14, the rejection of claim 11 is incorporated and the combination further teaches wherein the receiving the request comprises receiving, by the web browser plug-in, the request (e.g. Kohlmeier, in paragraphs 60 and 103, request; Jakobson, in column 1 lines 21-24 and column 4 lines 30-55, “a plug-in to the browser may be used to perform the steps”).  
Claims 11-13, 15, and 17 are the system claims corresponding to method claims 1-3, 8, and 10 and are rejected under the same reasons set forth and the combination further teaches one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to perform steps (e.g. Kohlmeier, in paragraphs 120-121 and 128, “one or more processors and/or other circuitry that retrieves and executes software 1020 from storage system 1030”).
Claims 18 and 20 are the medium claims corresponding to method claims 1 and 10, and are rejected under the same reasons set forth and the combination further teaches a nontransitory computer-readable medium storing instructions that, when executed, cause a system to perform steps (e.g. Kohlmeier, in paragraphs 128 and 130-131, “random access memories (RAM, DRAM, SRAM); non-volatile memory such as flash memory, various read-only-memories”, etc.).

Claims 4, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US 20160371352 A1) in view of Carlsson et al. (US 20100313157 A1), Boukobza et al. (US 20060167883 A1), Chang et al. (US 6134584 A) and Jakobson (US 6697838 B1), and further in view of Zhong et al. (US 20170085446 A1).
As per claim 4, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the visual representation further comprises a slider configured to, when moved by a user input, change a timeframe associated with the visual representation.  However, Zhong teaches a visual representation comprising a slider configured to, when moved by a user input, change a timeframe associated with the visual representation (e.g. in paragraphs 263, 319, and 322, “topology map interface 2000 may include time-based display controls 2010 that enable a user to specify a particular point in time, for example, by using a time slider… In response to receiving input specifying a particular point in time, a topology map generation module 1814 may be configured to retrieve collected performance and/or relationship data for the specified point in time and to generate a display of the topology map corresponding to the specified point in time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Zhong because one of ordinary skill in the art would have recognized the benefit of allowing the user to quickly and easily understand changes to the data over time.
	Claims 16 and 19 are the claims corresponding to method claim 4 and are rejected under the same reasons set forth.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US 20160371352 A1) in view of Carlsson et al. (US 20100313157 A1), Boukobza et al. (US 20060167883 A1), Chang et al. (US 6134584 A) and Jakobson (US 6697838 B1), and further in view of Deeter et al. (US 20140164979 A1).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the action is an action associated with information, and wherein the method further comprises, based on receiving a user input associated with the action associated with information, causing display of the information associated with the action associated with information (e.g. Kohlmeier, in paragraphs 26-28, “action edge”; Carlsson, in paragraphs 38 and 134, “user may…access the underlying data… when the user selects…edge,…edge information may be displayed”), but does not specifically teach the information including a comment.  However, Deeter teaches information associated with an action including a comment, i.e. a comment action (e.g. in paragraphs 24-25 and 34, “another edge representing a message from a user to the other user… comment messages… interactions between users and objects that may be recorded include: commenting on content posted by another user”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Deeter because one of ordinary skill in the art would have recognized the benefit of incorporating other well-known actions, amounting to a simple substitution that yields predictable results (e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Danka et al. (US 20170277738 A1) teaches “the operations, techniques, and/or components described herein can be performed by a client application (e.g., a web browser, a plug-in to a web browser, a standalone executable application, etc.) running on a client device, by a server (e.g., a web server), or it can have some steps or parts thereof executed on the client device and some steps or parts thereof executed on the server” (e.g. in paragraph 56).
Huang et al. (US 7363388 B2) teaches a system comprising a plugin to a secure application executing on the system, wherein generating information to a client device is performed by the plugin (e.g. in column 4 lines 38-60, “a synchronization engine 131 (Sync Engine) which communicates with plug-in 121… handles requests for logging-in and logging-out [i.e. secure] from sync client… extracts records for business components from database 140; d) packs and sends records to handheld”).
Wang et al. (US 20040098249 A1) teaches “When the Internet is connected, the application communicates with server and retrieves new vocabulary and Web resource information from the vocabulary database on the server. When the computer is off-line, the application works independently itself by using local vocabulary database in which the data are updated while the computer is on-line” (e.g. in paragraph 32).
Heinkel et al. (US 20080094399 A1) teaches “respective positions of nodes and respective positions of edges are each determined… A graphical representation of the determined layout of the graph is generated. The graphical representation of the layout of the graph is displayed to one or more users” (e.g. in paragraph 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        05/07/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176